Citation Nr: 1003971	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability with left leg radiculopathy.  

2.  Whether the decision to sever service connection for 
right ear hearing loss was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In September 2006, the RO severed service connection for 
right ear hearing loss effective December 1, 2006.  

In February 2007, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for lower lumbar scoliosis 
and severe spinal canal stenosis with left leg radiculopathy.  

In November 2007, a Decision Review Officer (DRO) hearing was 
held.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the representative submitted a Form 9 
indicating that the Veteran wanted a videoconference hearing.  
In October 2007, the Veteran submitted additional Form 9 
indicating that he did not want a BVA hearing.  

Notwithstanding, in July 2008, the RO advised the Veteran 
that a videoconference hearing was scheduled for August 2008.  
A handwritten note by RO personnel indicates that the hearing 
had to be rescheduled because the service organization was 
not available that week.

The videoconference hearing was apparently rescheduled for 
January 2009 and the Veteran reportedly failed to show.  
Significantly, the claims file does not contain a copy of any 
letter or correspondence informing the appellant of the 
purported January 2009 videoconference hearing.  As such, the 
hearing should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

The RO is to reschedule the Veteran for 
a videoconference hearing.  Provide the 
Veteran and his representative 
reasonable advance notice of the date, 
time, and location of the hearing.  A 
copy of the notice letter must be 
associated with the claims file.  If 
the Veteran no longer desires to appear 
at a Board hearing he should inform VA 
of that fact in writing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


